



Exhibit 10.1


AGREEMENT


This Agreement dated February 21, 2019 (this “Agreement”) is entered into by
Energy Focus, Inc., a Delaware corporation (the “Company”), on the one hand, and
Gina Huang (“Ms. Huang”), Brilliant Start Enterprise, Inc., an entity formed
under the laws of the British Virgin Islands (“Brilliant Start”), Jag
International, Ltd., an entity formed under the laws of the British Virgin
Islands (“Jag”), Jiangang Luo (“Mr. Luo”), Cleantech Global Ltd., an entity
formed under the laws of the British Virgin Islands (“Cleantech”), James Tu
(“Mr. Tu”), 5 Elements Global Fund L.P., a Delaware limited partnership (“Global
Fund”), Communal International, Ltd., an entity formed under the laws of the
British Virgin Islands (“Communal”), Yeh-Mei Hui Cheng (“Ms. Cheng”), and 5
Elements Energy Efficiency Limited, an entity formed under the laws of the
British Virgin Islands (“Energy Efficiency” and, together with Ms. Huang,
Brilliant Start, Jag, Mr. Luo, Cleantech, Mr. Tu, Global Fund, Communal and Ms.
Cheng, the “Investor Group” and each is an “Investor”), on the other hand.
WHEREAS, the Investor Group filed a Schedule 13D with the Securities and
Exchange Commission (the “SEC”) on November 30, 2018 (the “Schedule 13D”)
regarding, among other things, their mutual interest in and intention to seek a
representation on the Company’s board of directors (the “Board”); and
WHEREAS, the Company and the Investor Group have reached an agreement with
respect to the appointment to the Board of director candidates proposed by the
Investor Group and certain other matters;
NOW, THEREFORE, in consideration of and reliance upon the mutual covenants and
agreements contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
1.
Representations and Warranties of the Company. The Company represents and
warrants to the Investor Group that this Agreement has been duly authorized,
executed and delivered by the Company, and is a valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms.



2.
Representations and Warranties of the Investor Group. Each Investor represents
and warrants to the Company that this Agreement has been duly authorized,
executed and delivered by such Investor, and is a valid and binding obligation
of such Investor, enforceable against such Investor in accordance with its
terms. As of the date of this Agreement, the Investor Group, together with the
Affiliates and Associates that are controlled by the Investor Group or any
Investor (collectively, the “Investor Group Affiliates”), beneficially owns
2,126,848 shares of the Company’s common stock (“Shares”) and has voting
authority over such Shares.








--------------------------------------------------------------------------------





3.
Board Nomination and Other Company Matters.



a.
Effective as of the execution of this Agreement, in accordance with the
Company’s Bylaws and Delaware law, the Board shall have caused the size of the
Board to be increased to seven (7) members and appointed each of Geraldine
McManus and Jennifer Y. Cheng (collectively, the “Nominees” and each, a
“Nominee”) as a director for a term expiring at the 2019 annual meeting of the
Company’s stockholders (the “2019 Annual Meeting”) or her earlier resignation,
death or removal in accordance with the Company’s Bylaws. As a condition to the
appointment of each Nominee, each Nominee completed and executed the Company’s
Director Nominee Questionnaire, and has agreed to comply with all applicable
fiduciary duties, policies, codes of conduct, confidentiality obligations and
codes of ethics applicable to all of the Company’s directors, including the
Company’s Corporate Governance Guidelines, Code of Business Conduct and Ethics,
Insider Trading Policy and Board of Directors Summary Confidentiality and
Disclosure Policy, to provide the information regarding herself that is required
to be disclosed for candidates for directors and directors in a proxy statement
under the U.S. federal securities laws and/or applicable NASDAQ rules and
regulations, and to provide such other customary information as reasonably
requested by the Company.



b.
Each Nominee shall be compensated for her services as a director, shall receive
the same benefits, and shall be reimbursed for her expenses on the same basis as
all other non-employee directors of the Company and shall be eligible to be
granted equity-based compensation on the same basis as all other non-employee
directors of the Company. Each Nominee shall be entitled to the same rights of
indemnification and directors’ and officers’ liability insurance coverage as the
other non-employee directors of the Company as such rights may exist from time
to time.



c.
If a Nominee resigns as a director or otherwise refuses to or is unable to serve
as a director at any time prior to the date of the 2020 annual meeting of the
Company’s stockholders (the “2020 Annual Meeting”), including as a result of
death or disability, the Investor Group shall be entitled to designate a
replacement director (the “Replacement Director”) who shall be independent of
the Investor Group, would be considered an independent director of the Company
under the listing rules of NASDAQ, meets the criteria set forth in the Corporate
Governance Guidelines and as reasonably established by the Nominating and
Corporate Governance Committee of the Board (the “NCGC”) from time to time, is
reasonably acceptable to the Board as a replacement director and has a
comparable amount of business experience as the Nominee the Replacement Director
is replacing, although such experience need not be in the same industry or
industries, provides the information required by Section 3(a) and is in equally
good standing in all material respects, as the Nominee being replaced. For the
avoidance of doubt, the Replacement Director shall thereafter be deemed a
Nominee for purposes of this Agreement and be entitled to the same rights and
subject to the same requirements under this Agreement applicable to the
resigning Nominee prior to her resignation, and such





2



--------------------------------------------------------------------------------





person shall be appointed to the Board to serve the unexpired term, if any, of
such Nominee.


d.
Effective as of the execution of this Agreement, the Board shall have appointed
each of Geraldine McManus and Jennifer Cheng as a member of the NCGC. The NCGC
will consist of four (4) members effective as of such appointment. Subject to
compliance with the listing rules of Nasdaq, to the extent a Nominee (or any
Replacement Director) shall serve on the Board pursuant to the terms of this
Agreement, such Nominee (or Replacement Director) shall be entitled to serve on
the NCGC, and the Board shall not increase the size of the NCGC to more than
four (4) persons.



e.
The NCGC shall recommend and the Board shall nominate each of the Nominees for
election as a director at the 2019 Annual Meeting for a term expiring at the
2020 Annual Meeting, and the Board shall recommend that the Company’s
stockholders vote in favor of the election the Nominees (along with all other
Company nominees). The Company shall solicit proxies in favor of such election
and otherwise support the Nominees for election in a manner no less favorable
than the manner in which the Company supports other Company nominees for
election as director.



f.
Until the 2020 Annual Meeting, the Company shall not increase the size of the
Board in excess of seven (7) members, and shall not decrease the size of the
Board if such decrease would require the resignation of either Nominee. Other
than for vacancies filled pursuant to Section 3(c) or arising as a result of a
breach of this Agreement by the Company, nothing in this Agreement shall prevent
the Company from filling all vacancies in accordance with the Bylaws of the
Company and the laws of the State of Delaware.



4.
Voting and Cooperation.



a.
Each Investor agrees that, during the Restricted Period (as defined below), it
shall, and shall cause its applicable Investor Group Affiliate to, appear in
person or by proxy at the 2019 Annual Meeting and to vote all Shares
beneficially owned by such person and over which such person has voting power at
the meeting in favor of each Company director nominee and each proposal
recommended by the Board and against each Company director nominee and each
proposal not recommended by the Board, as set forth in the Company’s definitive
proxy statement to be filed in respect of the 2019 Annual Meeting.



b.
Each Investor agrees that, from the date of this Agreement until the earlier of
(i) the date that is sixty (60) calendar days prior to the start of the
Company’s advance notice period for the nomination of directors for election at
the 2020 Annual Meeting under the Company’s Bylaws and (ii) the time the
restrictions in this Section 4 terminate as provided herein (such period, as
applicable, the “Restricted Period”), unless approved in





3



--------------------------------------------------------------------------------





advance by a majority of the Board, neither the Investor nor any Investor Group
Affiliate will, directly or indirectly:


i.
(A) Other than through the actions of a Nominee acting in her capacity as a
director of the Company or as a member of the NCGC which do not create a public
disclosure obligation for the Company and are undertaken on a basis reasonably
designed to be confidential, seek representation on the Board or nominate or
recommend for nomination any person for election to the Board or engage, or in
any way participate in any solicitation of proxies or consents in any election
contest with respect to the Company’s directors; (B) seek to advise, encourage
or influence any person or entity with respect to the voting of any Shares in
any election or removal contest with respect to the Company’s directors,
including any “withhold” or similar campaign or any presentation at any annual
meeting or any special meeting of the Company’s stockholders; (C) initiate,
propose or otherwise solicit stockholders of the Company for the approval of
stockholder proposals in connection with the election or removal of directors of
the Company; or (D) induce or attempt to induce any other person or entity to
initiate any such stockholder proposal;



ii.
form, join or in any way participate in any group with respect to any
stockholder of the Company or any Shares in connection with any election or
removal contest with respect to the Company’s directors;



iii.
deposit any Shares in any voting trust or subject any Shares to any arrangement
or agreement with respect to the voting thereof other than this Agreement or any
agreement solely among the members of the Investor Group in accordance with this
Agreement;



iv.
seek, alone or in concert with others, to (A) call a meeting of the Company’s
stockholders or solicit consents from stockholders; (B) effect the removal of
any member of the Board; or (C) submit or make a stockholder proposal for or at
any meeting of stockholders;



v.
demand an inspection of the Company’s stockholder lists or other books and
records;



vi.
(A) acquire, offer or agree to acquire, or acquire rights to acquire (except by
way of stock dividends or other distributions or offerings made available to
holders of voting securities of the Company generally on a pro rata basis),
directly or indirectly, whether by purchase, tender or exchange offer, through
the acquisition of control of another person, by joining a group, through swap
or hedging transactions or otherwise, any voting securities of the Company or
any voting rights decoupled from the underlying voting securities which would
result





4



--------------------------------------------------------------------------------





in the Investor Group (together with any other person or group) owning,
controlling or otherwise having any beneficial ownership interest in 20% or more
of the then-outstanding Shares; or (B) knowingly sell, offer or agree to sell,
all or substantially all, directly or indirectly, through swap or hedging
transactions or otherwise, the Shares or any voting rights decoupled from the
underlying voting securities held by the Investor Group to any third party which
would result in such third party, together with its Representatives, having any
beneficial ownership interest of 5% or more of the then-outstanding Shares;
provided, however, that open market sales of securities through a broker by any
of the Investors which are not actually known to any of the Investors to result
in any transferee acquiring a beneficial ownership interest of 5% or more of the
then-outstanding Shares shall not be included in this clause (B) or constitute a
breach of this Section 4;


vii.
engage in any short sale or any purchase, sale or grant of any option, warrant,
convertible security, stock appreciation right, or other similar right
(including any put or call option or “swap” transaction with respect to any
security (other than a broad based market basket or index) that includes,
relates to or derives any significant part of its value from a decline in the
market price or value of the securities of the Company;



viii.
effect, seek to effect (including by entering into any discussions,
negotiations, agreements or understandings whether or not legally enforceable
with any person), offer or propose to effect, cause or participate in, in any
way assist or facilitate any other person to effect or seek, or offer or propose
to effect or participate in (A) any acquisition of 5% or more of any securities,
or any material assets or businesses, of the Company or any of its subsidiaries;
(B) any tender offer or exchange offer, merger, acquisition, share exchange or
other business combination involving 5% or more of any of the voting securities
or any of the material assets or businesses of the Company or any of its
subsidiaries; (C) any recapitalization, restructuring, liquidation, dissolution
or other extraordinary transaction or material change with respect to the
Company or any of its subsidiaries, any material portion of its or their
businesses or its corporate structure; or (D) any modifications to the Company’s
Certificate of Incorporation or Bylaws, the delisting of a class of securities
of the Company from any stock exchange, or any action that would result in a
class of securities of the Company to become eligible for termination of
registration pursuant to Section 12(g)(4) of the Securities and Exchange Act of
1934, as amended ((A) through (D), collectively, an “Extraordinary
Transaction”);



ix.
make any public disclosure regarding any intent, purpose, plan or proposal with
respect to the Board, the Company, its management, policies or affairs, any of
its securities or assets or this Agreement that is inconsistent with the
provisions of this Agreement;





5



--------------------------------------------------------------------------------







x.
take any action which would, or would reasonably be expected to, result in the
Company having to make a public announcement;



xi.
institute, solicit, assist or join as a party to any litigation, arbitration,
action, claim or other proceedings (collectively, “Proceedings”) against or
involving the Company or any of its current or former directors or officers
(including derivative actions), other than an action to enforce the provisions
of this Agreement instituted in accordance with and subject to Section 11;



xii.
enter into any discussions, negotiations, agreements or understandings with any
third party to take any action with respect to any of the foregoing, or advise,
assist, knowingly encourage or seek to persuade any third party to take any
action or make any statement with respect to any of the foregoing, or otherwise
take or cause any action or make any statement inconsistent with the foregoing;



xiii.
enter into or maintain any arrangements of any kind with any directors or
nominees for director of the Company other than this Agreement; or



xiv.
publicly request permission to do any of the foregoing, or take any action which
would, or would reasonably be expected to, require public disclosure regarding
any of the types of matters set forth in this Section 4;



provided, however, that the restrictions in this Section 4 shall terminate
automatically upon the earliest of (i) the announcement by the Company of a
definitive agreement with respect to any Extraordinary Transaction that would
result in the acquisition by any person or group of more than 50% of the
Company’s outstanding Shares, (ii) the commencement of any tender or exchange
offer (by a person other than the Investors or their Affiliates) which, if
consummated, would constitute an Extraordinary Transaction that would result in
the acquisition by any person or group of more than 50% of the Company’s
outstanding Shares, where the Company files a Schedule 14D-9 (or any amendment
thereto), other than a “stop, look and listen” communication by the Company
pursuant to Rule 14d-9(f) promulgated under the Securities and Exchange Act of
1934, as amended (the “Exchange Act”), that does not recommend that the
Company’s stockholders reject such tender or exchange offer or (iii) the
adoption by the Board of any amendment to the Certificate of Incorporation or
Bylaws of the Company that would reasonably be expected to substantially impair
the ability of a stockholder to submit nominations for election to the Board or
stockholder proposals in connection with any future Company Annual Meeting of
Stockholders ((i) through (iii), collectively, a “Termination Event”).
Notwithstanding anything to the contrary in this Agreement, this Agreement shall
not prohibit or restrict the Nominees from exercising their rights and fiduciary
duties as directors of the Company or be deemed to limit an Investor’s ability
to provide its views privately to the Board or management on any matter or to
privately request a waiver of any provision of this Agreement, provided that
such actions are not intended to and would not reasonably be expected to require
public disclosure of such actions.




6



--------------------------------------------------------------------------------





Further, notwithstanding anything to the contrary in this Agreement, nothing in
this Agreement shall prevent the Investors from making public statements
regarding any Termination Event announced by or in respect of the Company, and
nothing in this Agreement shall prevent the Company from responding to such
statements, subject to the obligations of the parties under Section 5.


5.
Non-Disparagement.



a.
During the Restricted Period, neither an Investor nor any Investor Group
Affiliate, will in any manner, directly or indirectly, make, or cause to be
made, or in any way encourage any other person to make or cause to be made, any
statement or announcement that is generally directed to the public or to a
current or prospective stockholder, customer, employee, agent, supplier or other
party to a business relationship with the Company that relates to and
constitutes an ad hominem attack on, or relates to and otherwise disparages, the
Company, any of its officers or directors or any person who has served as an
officer or director of the Company, including: (i) in any document or report
filed with or furnished to the SEC or any other governmental agency, (ii) in any
press release or other publicly available format or (iii) to any journalist or
member of the media (including without limitation, in a television, radio,
newspaper or magazine interview), or otherwise, provided, however, that the
Investor will be permitted to make reasonable objective statements that reflect
the Investor’s view, as a stockholder, with respect to factual matters
concerning material acts or announcements of the Company occurring after the
date of this Agreement, if such statements do not constitute an ad hominem
attack on, or otherwise disparage, the Company, any of its officers or directors
or any person who has served as an officer or director of the Company or
otherwise violate this Agreement.



b.
The Company agrees that during the Restricted Period, neither it nor any of its
controlled Affiliates will in any manner, directly or indirectly make, or cause
to be made, or in any way encourage any other person to make or cause to be
made, any statement or announcement that is generally directed to the public or
to a current or prospective stockholder, customer, employee, agent, supplier or
other party to a business relationship with the Investor that relates to and
constitutes an ad hominem attack on, or relates to and otherwise disparages, any
Investor, any of its members, officers or directors, including: (i) in any
document or report filed with or furnished to the SEC or any other governmental
agency, (ii) in any press release or other publicly available format or (iii) to
any journalist or member of the media (including without limitation, in a
television, radio, newspaper or magazine interview), or otherwise, provided,
however, that the Company will be permitted to respond to any statements made by
any Investor pursuant to the proviso in Section 5(a) with reasonable objective
statements that reflect the Company’s view, if such statements do not constitute
an ad hominem attack on, or otherwise disparage, such Investor, or any of its
officers or directors.







7



--------------------------------------------------------------------------------





c.
The limitations set forth in Sections 5(a) and 5(b) shall not prevent either
party from responding to any public statement made by the other party of the
nature described in Sections 5(a) and 5(b) if such statement by the other party
was made in breach of this Agreement. The limitations set forth in Sections 5(a)
and 5(b) shall also not prevent either party from complying with any subpoena,
or other legal process, or responding to a request for information from any
governmental authority with jurisdiction over the party from whom information is
sought.



6.
Public Announcement.



a.
The Company shall announce this Agreement and the material terms hereof by means
of a press release containing the information in the form of release attached
hereto as Exhibit A (the “Press Release”) as soon as practicable but in no event
later than 9:00 a.m., New York City time, on the fourth business day after the
date of this Agreement.



b.
None of the Investors, any of the Investor Group Affiliates, or the Nominees
shall make any public statement that is inconsistent with the Press Release or
issue a press release in connection with this Agreement or the actions
contemplated hereby.



c.
The Company shall promptly prepare and file no later than the fourth business
day after the date of this Agreement a Form 8-K reporting entry into this
Agreement and appending or incorporating by reference this Agreement and the
Press Release as exhibits thereto containing the information in the form of Form
8-K items attached hereto as Exhibit B (the “Form 8-K”).



d.
The Investor Group shall promptly prepare and file following the Company’s
issuance of the Press Release and filing of the Form 8-K an amendment (the “13D
Amendment”) to its Schedule 13D, reporting the entry into this Agreement and
amending applicable items to conform to its obligations hereunder. The 13D
Amendment shall be consistent with the Press Release and the terms of this
Agreement. The Investor Group shall provide the Company with reasonable
opportunity to review and comment upon the 13D Amendment prior to filing, and
shall consider in good faith any changes proposed by the Company.



7.
Obligations of Investor Group Affiliates.



a.
The obligations of the Investors and representations and warranties hereunder
shall be understood to apply, jointly and severally, to each of the Investors,
each of the Investor Group Affiliates and each Investor agrees that it shall
cause each of its controlled Affiliates and controlled Associates to abide by
the terms of this Agreement and shall be responsible for any breach of this
Agreement by any such controlled Affiliate or controlled Associate.



8.
Additional Agreements.





8



--------------------------------------------------------------------------------







a.
Each of the Investors agrees not to solicit or accept from a Nominee any
confidential information of the Company. Each of the Investors acknowledges that
the U.S. securities laws prohibit any person who has received from an issuer
material, non-public information concerning such issuer from purchasing or
selling securities of such issuer or from communicating such information to any
other person under circumstances in which it is reasonably foreseeable that such
person is likely to purchase or sell such securities.



b.
This Non-Disclosure Agreement entered into by the Company and the Investors on
December 19, 2018 is replaced and superseded by the Non-Disclosure Agreement
entered by such parties on the date hereof (the “New NDA”).



c.
Each of the Investors, on behalf of themselves and their respective heirs,
estates, trustees, beneficiaries, successors, predecessors, assigns,
subsidiaries, principals, directors, officers and Investor Group Affiliates (the
“Investor Releasors”), hereby do remise, release and forever discharge, and
covenant not to sue or take any steps to pursue or further any Proceeding
against the Company or its successors, predecessors, assigns, subsidiaries,
principals, directors, officers, Associates and Affiliates (the “Company
Releasees”), and each of them, from and in respect of any and all claims and
causes of action, whether based on any federal, state or foreign law or right of
action, direct, indirect or representative in nature, foreseen or unforeseen,
matured or unmatured, known or unknown, which all or any of the Investor
Releasors have, had or may have against the Company Releasees, or any of them,
of any kind, nature or type whatsoever, up to the date of this Agreement;
provided, however, that the foregoing release shall not release any rights and
duties under this Agreement or any claims or causes of action the Investor
Releasors may have for the breach or enforcement of any provisions of this
Agreement or the New NDA; provided, further, that nothing in the foregoing
release shall diminish or adversely affect the rights of any of the Investors to
assert claims, or defenses to claims, relating to the continuing rights of Mr.
Tu and Mr. Luo under confidentiality and separation agreements previously
entered into with the Company and any indemnification rights with respect to
prior service by such Investor on the Board, which agreements and obligations
remain in full force and effect.



d.
The Company, on behalf of itself and its successors, predecessors, assigns,
subsidiaries, principals, directors, officers, controlled Associates and
controlled Affiliates (the “Company Releasors”), hereby do remise, release and
forever discharge, and covenant not to sue or take any steps to further any
Proceeding against the Investors or their respective heirs, estates, trustees,
beneficiaries, successors, predecessors, assigns, subsidiaries, principals,
directors, officers, Associates and Affiliates (the “Investor Releasees”), and
each of them, from and in respect of any and all claims and causes of action,
whether based on any federal, state or foreign law or right of action, direct,
indirect or representative in nature, foreseen or unforeseen, matured or
unmatured, known or unknown, which all or any of the Company Releasors have, had
or may have against





9



--------------------------------------------------------------------------------





the Investor Releasees, or any of them, of any kind, nature or type whatsoever,
up to the date of this Agreement; provided, however, that the foregoing release
shall not release any rights and duties under this Agreement or any claims or
causes of action the Company Releasors may have for the breach or enforcement of
any provisions of this Agreement; provided, further, that nothing in the
foregoing release shall diminish or adversely affect the rights of any of the
Company Releasors to assert claims, or defenses to claims, relating to the
continuing obligations of Mr. Tu and Mr. Luo under (i) confidentiality and
separation agreements previously entered into with the Company, and (ii)
fiduciary duties, if any, owed to, the Company with respect to information
received by such parties prior to the date of their respective separations,
which agreements and obligations remain in full force and effect.


9.
Definitions. For purposes of this Agreement:



a.
The terms “Affiliate” and “Associate” shall have the respective meanings set
forth in Rule 12b-2 promulgated by the SEC under Exchange;



b.
The term “Representative” means, as to any person, such person’s Affiliates, and
its and their respective directors, officers, employees, managing members,
general partners, agents, and consultants (including attorneys, financial
advisors, and accountants) in the case of the Company, having the authority to
act on the Company’s behalf;



c.
The terms “beneficial owner” and “beneficially own” shall have the same meanings
as set forth in Rule 13d-3 promulgated by the SEC under the Exchange Act except
that a person shall also be deemed to be the beneficial owner of all Shares
which such person has the right to acquire (whether such right is exercisable
immediately or only after the passage of time) pursuant to the exercise of any
rights in connection with any securities or any agreement, arrangement or
understanding (whether or not in writing), regardless of when such rights may be
exercised and whether they are conditional, and all Shares which such person or
any of such person’s controlled Affiliates or controlled Associates has or
shares the right to vote or dispose; and



d.
The terms “person” or “persons” shall mean any individual, corporation
(including not-for-profit), general or limited partnership, limited liability or
unlimited liability company, joint venture, estate, trust, association,
organization or other entity of any kind or nature.



10.
Expenses. All attorneys’ fees, costs and expenses incurred in connection with
this Agreement and all matters related hereto will be paid by the party
incurring such fees, costs or expenses; provided that the Company will reimburse
the Investor Group for its reasonable, documented out-of-pocket legal costs
incurred in connection with the Agreement, including in connection with the
nomination and appointment of the Nominees pursuant to Section 3, up to a
maximum aggregate amount of $25,000; provided, further, that such maximum
aggregate reimbursement amount shall increase to $100,000 if, within ninety (90)
days of the date of this Agreement, the





10



--------------------------------------------------------------------------------





Investor Group, any Investor or any Investor Group Affiliate provides the
Company with financing in an amount equal to at least the lesser of (i)
$2,000,000 or (ii) the dollar value of the maximum number of Shares that could
be issued without such issuance being a “20% Issuance” as such term is defined
under Rule 5635(d)(1)(B) of the Rules of the Nasdaq Stock Market; provided,
further, that if the financing provided by the Investor Group, any Investor or
any Investor Group Affiliate requires the approval of the Company’s stockholders
pursuant to the Rules of the Nasdaq Stock Market or otherwise, such maximum
aggregate reimbursement amount shall be $100,000 if such financing is provided
within five (5) business days of the date of the meeting of stockholders to
approve such financing.


11.
Notices. All notices, requests, consents, claims, demands, waivers, and other
communications hereunder shall be in writing and shall be deemed to have been
given: (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile, email, or other
electronic delivery (with oral or written confirmation of receipt) if sent
during normal business hours of the recipient, and on the next business day if
sent after normal business hours of the recipient; or (d) on the third day after
the date mailed, by certified or registered mail, return receipt requested,
postage prepaid. Such communications must be sent to the respective parties at
the addresses set forth on the signature pages to this Agreement (or to such
other address that may be designated by a party from time to time in accordance
with this Section 10).



12.
Specific Performance; Choice of Law; Forum.



a.
This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware without giving effect to the choice of law principles of
such state. Each party irrevocably and unconditionally consents to the exclusive
institution and resolution of any Proceeding of any kind or nature with respect
to or arising out of this Agreement brought by any party in the Chancery Court
of the State of Delaware and the appellate courts thereof. Each party
irrevocably and unconditionally waives any objection to the laying of venue of
any Proceeding arising out of this agreement in such court, and further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such Proceeding brought in any such court has been brought
in an inconvenient forum. The parties agree that a final judgment in any such
dispute shall be conclusive and may be enforced in other jurisdictions by suits
on the judgment or in any other manner provided by law. The parties agree that
mailing of process or other papers in connection with any such Proceeding in the
manner provided in Section 10 or in such other manner as may be permitted by
applicable law, shall be valid and sufficient service thereof. In furtherance
and not in limitation of Section 11(b) or Section 11(c), the parties hereto
shall be entitled to seek an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement, in addition to any other remedy to which they are entitled at law or
in equity. Furthermore, each of the parties hereto (i) irrevocably waives the
right to trial by jury and (ii) agrees to waive any





11



--------------------------------------------------------------------------------





bonding requirement under any applicable law, in the case any other party seeks
to enforce the terms by way of equitable relief.


b.
Notwithstanding any other Section in this Agreement and without limiting any
other remedies the Company may have in law or equity, in the event that an
Investor (or any Investor Group Affiliate) fails to perform or otherwise fulfill
its obligations set forth in Section 4 or Section 5 hereof in any material
respect, and shall not have remedied such failure or non-fulfillment, if capable
of being remedied or fulfilled, within three (3) business days following written
notice from the Company of such failure or non-fulfillment, the Company shall
not be required to perform or fulfill its obligations set forth in Sections 3, 4
or 5.



c.
Notwithstanding any other Section in this Agreement and without limiting any
other remedies the Investor Group or any Investor may have in law or equity, in
the event that the Company fails to perform or otherwise fulfill its obligations
set forth in Sections 3, 5 and 6 hereof in any material respect, and shall not
have remedied such failure or non-fulfillment, if capable of being remedied or
fulfilled, within three (3) business days following written notice from the
Investor Group of such failure or non-fulfillment, the Investor Group shall not
be required to perform or fulfill its obligations set forth in Sections 4, 5 or
6.





13.
Severability. If at any time subsequent to the date hereof, any provision of
this Agreement shall be held by any court of competent jurisdiction to be
illegal, void or unenforceable, such provision shall be of no force and effect,
but the illegality or unenforceability of such provision shall have no effect
upon the legality or enforceability of any other provision of this Agreement.
The parties further agree to replace such invalid or unenforceable provision of
this Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the purposes of such invalid or unenforceable provision.



14.
Termination. This Agreement shall terminate on the date of the 2020 Annual
Meeting.



15.
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which shall constitute the same
agreement and shall become a binding agreement when a counterpart has been
signed by each party and delivered to the other party, thereby constituting the
entire agreement among the parties pertaining to the subject matter hereof.
Signatures of the parties transmitted by facsimile, PDF, jpeg, .gif, .bmp or
other electronic file shall be deemed to be their original signatures for all
purposes and the exchange of copies of this Agreement and of signature pages by
facsimile transmission, PDF or other electronic file shall constitute effective
execution and delivery of this Agreement as to the parties.







12



--------------------------------------------------------------------------------





16.
No Third-Party Beneficiaries. This Agreement is solely for the benefit of the
parties hereto and is not enforceable by any other persons. No party to this
Agreement may assign its rights or delegate its obligations under this
Agreement, whether by operation of law or otherwise, and any assignment in
contravention hereof shall be null and void.



17.
No Waiver. No failure or delay by either party in exercising any right or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
waiver thereof preclude any other or further exercise thereof or the exercise of
any other right or remedy hereunder.



18.
Entire Understanding. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and may be amended only by an
agreement in writing executed by the parties hereto other than the continuing
obligations of the parties under the New NDA and of Mr. Tu and Mr. Luo under (a)
confidentiality and separation agreements previously entered into with the
Company, and (b) fiduciary duties, if any, owed to, the Company with respect to
information received by such parties prior to the date of their respective
separations, which agreements and obligations remain in full force and effect.



19.
Interpretation and Construction.



a.
The Company acknowledges that its Board is bound by the obligations of the
Company under this Agreement.



b.
Each of the parties acknowledges that it has been represented by counsel of its
choice throughout all negotiations that have preceded the execution of this
Agreement, and that it has executed the same with the advice of said counsel.
Each party and its counsel cooperated and participated in the drafting and
preparation of this Agreement and the documents referred to herein, and any and
all drafts relating thereto exchanged among the parties shall be deemed the work
product of all of the parties and may not be construed against any party by
reason of its drafting or preparation. Accordingly, any rule of law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against any party that drafted or prepared it is of no application and is hereby
expressly waived by each of the parties hereto, and any controversy over
interpretations of this Agreement shall be decided without regard to events of
drafting or preparation.



[Signature Page Follows]




13



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the parties as of the date hereof.


 
 
INVESTORS:
 
 
 
 
 
 
 /s/ Gina Huang
 
 
Gina Huang (Mei-Yun Huang)
 
 
 
 
 
 
 
JAG INTERNATIONAL, LTD.
 
 
 
 
By:
 /s/ Gina Huang
 
Name:
Gina Huang (Mei-Yun Huang)
 
Title:
General Partner
 
 
 
 
 
 
 
BRILLIANT START ENTERPRISES, INC.
 
 
 
 
By:
 /s/ Gina Huang
 
Name:
Gina Huang (Mei-Yun Huang)
 
Title:
General Partner
 
 
 
 
 
 
 
 
 /s/ Jiangang Luo
 
 
Jiangang Luo
 
 
 
 
 
 
 
CLEANTECH GLOBAL LTD.
 
 
 
 
By:
 /s/ Jiangang Luo
 
Name:
Jiangang Luo
 
Title:
Managing Partner
 
 
 
 
 
 
 
 
 /s/ James Tu
 
 
James Tu
 
 
 



[Signature Page to Agreement]



--------------------------------------------------------------------------------







 
 
 
5 ELEMENTS GLOBAL FUND L.P.
 
 
 
 
By:
 /s/ James Tu
 
Name:
James Tu
 
Title:
Managing Partner
 
 
 
 
 
 
 
 
 /s/ Yeh-Mei Hui Cheng
 
 
Yeh-Mei Hui Cheng
 
 
 
 
 
 
 
COMMUNAL INTERNATIONAL, LTD.
 
 
 
 
By:
 /s/ Yeh-Mei Hui Cheng
 
Name:
Yeh-Mei Hui Cheng
 
Title:
Authorized Representative
 
 
 
 
 
 
 
5 ELEMENTS ENERGY EFFICIENCY LIMITED
 
 
 
 
By:
 /s/ Yeh-Mei Hui Cheng
 
Name:
Yeh-Mei Hui Cheng
 
Title:
Authorized Representative
 
 
 
 
Address for All Investors:
 
1 Bridge Plaza North, #275
 
Fort Lee, NJ 07024
 
Attention: James Tu
 
 
 











[Signature Page to Agreement]



--------------------------------------------------------------------------------





 
COMPANY:
 
 
 
ENERGY FOCUS, INC.
 
 
 
 
 
By:
 /s/ Theodore L. Tewksbury III
 
Name:
Theodore L. Tewksbury III
 
Title:
Chairman, Chief Executive Officer and President
 
 
 
 
Address:
 
32000 Aurora Road, Suite B
 
Solon, Ohio 44139
 
 
 





[Signature Page to Agreement]



--------------------------------------------------------------------------------






Exhibit A


Press Release as filed as Exhibit 99.1 to Form 8-K filed with the Securities and
Exchange Commission on February 26, 2019.
 




A-1



--------------------------------------------------------------------------------






Exhibit B


Form 8-K as filed with the Securities and Exchange Commission on February 26,
2019.






B-1

